Citation Nr: 0821769	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-17 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a crush injury to the thoracolumbar spine, 
with multiple compression fractures and Schmorl's nodes.

2.  Entitlement to an initial compensable rating for 
residuals of multiple, remote rib fractures.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served in the U.S. Air Force Reserves with active 
duty from April 1984 to September 1984, during May 1991, and 
from February 2003 to May 2005.  

The issues of initial ratings for spinal crush injury 
residuals and remote rib fracture residuals come before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2005 rating decision of the RO in Little Rock, Arkansas, 
which granted service connection for the back and rib 
disabilities, assigning the 20 percent and noncompensable 
ratings.  The issue of TDIU comes before the Board on appeal 
from a March 2007 rating decision, denying the claim.

The veteran testified before the undersigned at a February 
2008 hearing at the RO.  A transcript has been associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has been pursuing a disability claim with the 
Social Security Administration (SSA) while pursuing VA 
compensation benefits.  The claims folder reflects two 
requests from the SSA for records regarding the veteran's 
disabilities.  The U.S. Court of Appeals for Veterans Claims 
has held that, where VA has notice that the veteran is 
receiving disability benefits from the SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996). Furthermore, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
emphasizes the need for VA to obtain records from other 
Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002 and Supp. 2007).  The Board also notes that the 
SSA's ordinary practice includes independent examinations, 
which would be relevant to the resolutions of this claim.  
Under the circumstances presented here, the RO should again 
request the veteran's SSA medical records and a copy of any 
Administrative Law Judge decision on his case.

The veteran testified before the undersigned that his back 
disability had recently worsened, with increasing pain and 
changes in his medication.  The Board notes that the 
veteran's only VA examination in connection with his claims 
was in July 2005.  As the veteran was last afforded an 
examination almost three years ago and his statements suggest 
an increase in symptomatology since that time, the Board 
finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  The 
veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  As long as the other claims must also be remanded 
for SSA records, the Board will take this opportunity to 
provide an examination on the veteran's rib and TDIU claims 
as well.

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis.  The records 
on file reflect treatment only through July 2007.  To 
correctly assess the veteran's current disability, all 
records of treatment from July 2007 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.


Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration (SSA) records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any decisions made and medical 
records relied upon concerning that claim.  
All efforts to obtain these records should 
be fully documented, and SSA should 
provide a negative response if records are 
not available.

2.  Obtain the veteran's VA medical 
records for treatment concerning his back 
and rib disabilities from July 2007 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his back and rib 
disabilities.  Sufficient evaluations 
should be scheduled to evaluate the 
veteran's orthopedic symptomatology.  The 
examiner should also comment on whether 
neurological complications exist and their 
extent.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected back and rib 
disabilities with a full description of 
the effect of the disabilities upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.

The examiner should also comment whether 
the veteran's service-connected 
disabilities, alone, render him unable to 
engage in substantially gainful 
employment.  The veteran's service-
connected disabilities, specifically, are 
residuals of a crush injury to the 
thoracolumbar spine, with multiple 
compression fractures and Schmorl's nodes 
(20 percent rating), residuals of 
multiple, remote rib fractures (currently 
noncompensable) and an adjustment 
disorder, secondary to his other service 
connected injuries (50 percent rating).

4.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board takes this opportunity to advise the veteran that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claims.  The 
veteran's cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



